Name: Commission Regulation (EEC) No 2848/89 of 22 September 1989 on the sale of certain products of the beef and veal sector held by intervention agencies to certain welfare institutions and bodies, amending Regulation (EEC) No 569/88 and repealing Regulation (EEC) No 2374/79
 Type: Regulation
 Subject Matter: trade policy;  animal product;  foodstuff;  legal form of organisations;  marketing;  prices
 Date Published: nan

 23 . 9 . 89 Official Journal of the European Communities No L 274/9 COMMISSION REGULATION (EEC) No 2848/89 of 22 September 1989 &gt; on the sale of certain products of die beef and veal sector held by intervention agencies to certain welfare institutions and bodies, amending Regulation (EEC) No 569/88 and repealing Regulation (EEC) No 2374/79 Regulation (EEC) No 569/88 Q, as last amended by Regulation (EEC) No 2813/89 (8), whereas it is appropriate to expand the Annex to the above Regulation listing the entries to be made ; Whereas the provisions of this Regulation replace and supplement those laid down in Commission Regulation (EEC) No 2374/79 ( ®), as last amended by Regulation (EEC) No 1852/89 (10); whereas the Regulation (EEC) No 2374/78 should therefore be repealed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 571 /89 (2), and in particular Article 7 (3) thereof, Whereas Council Regulation (EEC) No 98/69 (3), as amended by Regulation (EEC) No 429/77 (4), lays down the general rules for the disposal of frozen beef bought in by the intervention agencies ; whereas Commission Regulation (EEC) No 2173/79 (*), as last amended by Regulation (EEC) No 1809/87 (*), lays down the detailed rules for that disposal ; Whereas the level of intervention stocks makes special sales possible to certain welfare institutions and bodies with a view of incorporating the meat in the provisioning of the persons for whom the institutions and bodies are responsible ; whereas such sales are not likely to interfere with the normal disposal of meat on the market ; Whereas the beef should be sold at prices fixed in advance in accordance with Regulation (EEC) No 2173/79 ; whereas, however, special appropriate provisions should be adopted, in particular in respect of detailed rules of control and minimum quantities adopted to the requirements of the purchasers ; Whereas in order to ensure that the products reach the intended destination a supplementary security should be &lt;* lodged where use is made of an agent or intermediary ; Whereas a direct distribution of the meat in the form of prepared meals is equally an appropriate way to ensure that the products reach the intended destination ; whereas, however, under certain conditions the distri ­ bution of the beef may be made in an unprepared state at cost price ; Whereas products held by intervention agencies and sold for a specific end-use are subject to Commission Article 1 1 . Intervention agencies may sell certain products of the beef and veal sector which they are holding to non-profit-making welfare institutions and bodies, hereinafter called 'institutions', situated in the Community which so request and which are mentioned in the list referred to in paragraph 3. The application from the institution shall be accompanied by its written undertaking to use the products only in accordance with Article 2. 2. Sales shall be carried out at prices fixed in advance in accordance with the provisions of Regulation (EEC) No 2173/79 and of this Regulation. By way of derogation from Article 17 (2) of Regulation (EEC) No 2173/79, the minimum quantity sold shall be 500 kilograms for bone-in meat and 250 kilograms for other products. 3 . Each Member State shall draw up the list of institutions referred to in paragraph 1 and situated on its territory. This list shall contain the name and address of each institution and the approximate number of persons for whom it is responsible. The list and all amendments to it shall be notified to the Commission. (  ) OJ No L 148, 28. 6. 1968 , p. 24. (2) OJ No L 61 , 4. 3 . 1989, p. 43. (3) OJ No L 14, 21 . 1 . 1969, p. 2. (4) OJ No L 61 , 5. 3 . 1977, p. 18 . O OJ No L 251 , 5. 10. 1979, p. 12. (6) OJ No L 170, 30. 6. 1987, p. 23. f) OJ No L 55, 1 . 3. 1988, p. 1 . ( ») OJ No L 271 , 20. 9 . 1989, p. 16. O OJ No L 272, 30. 10 . 1979, p. 16. (,0) OJ No L 180, 27. 6. 1989, p. 45. No L 274/10 Official Journal of the European Communities 23 . 9 . 89 The Member States availing themselves of this facility shall inform the Commission at the beginning of each month of the quantities sold in this way during the previous month. The institution is withdrawn from the list for a period of at least 12 months if a serious infringement of this Regulation is established. No later than 31 January of each year the Member States shall notify the Commission of the quantities bought by each institution during the preceding calendar year. 4. Any institution wishing to purchase products from an intervention agency situated in another Member State shall present a certificate issued by the competent authority in its own Member State. The selling intervention agency shall inform the intervention agency in the Member State where the meat will be consumed of the quantities taken over by the buyer. I 5. The products referred to in paragraph 1 and their selling price are specified in Annex I. Information relating to the quantities and the location of the products in store may be obtained from the addresses given in Annex II. Article 3 1 . The institutions included in the list referred to in Article 1 (3) may make use of an agent or other intermediary who has lodged the supplementary security referred to in Article 6 (2), in particular in respect of purchase, transport, storage, boning and cutting operations. 2. The intermediaries, agents and institutions referred to in the preceding paragraphs shall keep up to date accounts whereby the destination and use of the products concerned may be verified ; in particular it must be possible to verify that the quantity of products purchased , corresponds to that consumed. Article 4 The intervention agencies shall give priority to selling the products which have been stored the longest. They shall not sell products which were taken over after 1 April 1989. Article 2 1 . The products in question must be used within the six months following the conclusion of contract, in the form of prepared meals made available solely to the persons for whom the abovementioned institutions are responsible. 2. By way of derogation from paragraph 1 the Member States may authorize the meat to be resold in its unprepared state provided that :  it is sold at cost price,  sale is restricted to persons a large part of whose income comprises financial aid from the institution for the purpose of purchasing such meat,  a maximum quantity purchased per person is laid down,  a record of individual purchases is kept,  the purchaser gives an undertaking that the meat shall not be resold but consumed by himself or his family. Member States wishing to avail themselves of this facility will inform the Commission in advance, providing the following information :  the list of institutions in question and the approximate number of persons who may benefit from the sales,  a description of how the system operates and the control measures relating to it,  the selling price applied and its components. A maximum quantity may be fixed in accordance with the procedure laid down in Article 27 of Regulation (EEC) No 805/68 . Article 5 With a view to control of the boning and cutting operations referred to in Article 3 (1 ), delivery and acceptance by the beneficiary institution, 100 kilograms of boned meat shall correspond to 130 kilograms of bone-in meat. Boned meat shall be presented in a way which permits easy identification of the cuts . The intermediaries or agents referred to in Article 3 shall ensure that products delivered to the institution in question are accompanied by a certificate indicating :  the presentation, weight and grade of the quarters,  where the meat has been boned or cut, the number, type and weight of the different cuts . The certificate, signed by the intermediary or agent and by the institution in question, shall be forwarded without delay to the intervention agency in the Member State in which the security referred to in Article 6 is lodged. Article 6 1 . The security referred to in Article 15 of Regulation (EEC) No 2173/79 shall be lodged with the intervention agency in the Member State where the meat is to be used . 23 . 9 . 89 Official Journal of the European Communities No L 274/11 agencies to certain welfare institutions and bodies (32) : On the dispatch of intervention meat intended for institutions : Section 44 of the SAD, or the most appropriate section of the document used : Destinados a instituciones (Reglamento (CEE) n ° 2848/89) Bestemt til institutioner (forordning (EÃF) nr. 2848/89) FÃ ¼r Einrichtungen bestimmt (Verordnung (EWG) Nr. 2848/89) Ã Ã ¹Ã ± Ã ¿Ã Ã ³Ã ±Ã ½Ã ¹Ã Ã ¼Ã ¿Ã Ã  [Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã Ã  (EOK.) Ã ±Ã Ã ¹Ã ¸. 2848/891 For institutions (Regulation (EEC) No 2848/89) 2. A supplementary security of ECU 90 per 100 kilograms shall be lodged with the same agency by any intermediary or agent, on the terms laid down in Article 2 (3) of Regulation (EEC) No 2173/79. This security shall be reduced to ECU 50 per 100 kilograms if the agent or intermediary only does the transport operations. 3. Where Article 5 (2) of Regulation (EEC) No 569/88 is applied, the contract may be concluded only after the intervention agency holding the products has received the certificate referred to in the said paragraph. 4. With regard to the security referred to in paragraph 1 , and in addition to the primary requirements provided for in Article 15 (3) of Regulation (EEC) No 2173/79, use of the products within six months of the conclusion of contract, for the benefit of the persons for whom the welfare institutions referred to in Article 1 ( 1 ) are responsible shall be a primary requirement within the meaning of Article 20 of Commission Regulation (EEC) No 2220/85 ('), as amended by Regulation (EEC) No 1181 /87 (2). In all cases where the security provided for in paragraph 2 has not been lodged the fact that the institution does not make use of agents or intermediaries pursuant to Article 3 ( 1 ) shall equally be a primary requirement. 5. With regard to the security referred to in paragraph 2 the primary requirement shall consist of the delivery of all the meat taken over, boned or cut where necessary. Article 7 In Part II of the Annex to Regulation (EEC) No 569/88 , the following item 32 and footnote are added : 32. Commission Regulation (EEC) No 2848/89 22 of September 1989 on the sale of certain products of the beef and veal sector held by intervention Destines a des institutions [rÃ ¨glement (CEE) n0 2848/89] Destinati ad istituzioni [regolamento (CEE) n . 2848/891 Bestemd voor instellingen (Verordening (EEG) nr. 2848/89) Destinados a instituiÃ §Ã µes [Regulamento (CEE) n? 2848/891 H OJ No L 274, 23 . 9. 1989, p. 9.' Article 8 Regulation (EEC) No 2374/79 is hereby repealed. Article 9 This Regulation shall enter into force on 1 October 1989. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 September 1989. For the Commission Ray MAC SHARRY Member of the Commission 0 OJ No L 205, 3. 8 . 1985, p. 5. (2) OJ No L 113, 30. 4. 1987, p. 31 . No L 274/12 Official Journal of the European Communities 23. 9. 89 ANEXO I  BILAG I  ANHANG I  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  /  ANNEX I  ANNEXE I  ALLEGATO I  BIJLAGE I  ANEXO I Precios de venta expresados en ecus por tonelada  Salgspriser i ecu/ton  Verkaufspreise, ausgedrÃ ¼ckt in ECU/Tonne  Ã ¤Ã ¹Ã ¼Ã ­Ã  ÃÃ Ã »Ã ®Ã Ã µÃ Ã  Ã µÃ ºÃ Ã Ã ±Ã ¶Ã Ã ¼Ã µÃ ½Ã µÃ  Ã Ã µ Ecu Ã ±Ã ½Ã ¬ Ã Ã Ã ½Ã ¿  Selling prices expressed in ecus per tonne  Prix de vente exprimÃ ©s en Ã ©cus par tonne  Prezzi di vendita espressi in ecu per tonnellata  Verkoopprijzen uitgedrukt in ecu per ton  PreÃ §o de venda expresso em ecus por tonelada A Carne sin deshuesar  Ikke-udbenet kÃ ¸d  Fleisch mit Knochen  Ã Ã Ã ­Ã ±Ã  Ã ¼Ã µ Ã ºÃ Ã ºÃ ±Ã »Ã ±  Bone-in meat  Viande avec os  Carni non disossate  Vlees met been  Carne com osso BELGIQUE/BELGIÃ   Quartiers avant, dÃ ©coupe droite Ã 8 cÃ ´tes, provenant des :  Voorvoeten, recht afgesneden op 8 ribben, afkomstig van : CatÃ ©gorie A, classes U, R et O / Categorie A, klassen U, R en O / Categorie C, classes R et O / Categorie C, klassen R en O  Quartiers arriÃ ¨re, dÃ ©coupe droite Ã 5 cÃ ´tes, provenant des :  Achtervoeten, recht afgesneden op Ã  ribben, afkomstig van : CatÃ ©gorie A, classes U, R et O / Categorie A, klassen U, R en O / CatÃ ©gorie C, classes R et O / Categorie C, klassen R en O  Quartiers arriÃ ¨re, dÃ ©coupe Ã 8 cÃ ´tes, dite * pistola », provenant des :  Achtervoeten, afgesneden op 8 ribben (pistola), afkomstig van : CatÃ ©gorie A, classes U, R et O / Categorie A, klassen U, R en O / CatÃ ©gorie C, classes R et O / Categorie C, klassen R en O DANMARK  Forfjerdinger, udskÃ ¥ret med 5 ribben, idet slag og bryst bliver siddende pÃ ¥ forfjerdingen, af: Kategori A, klasse R og O / Kategori C, klasse R og O  Bagfjerdinger, udskÃ ¥ret med 8 ribben, sÃ ¥kaldte »pistoler «, af: Kategori A, klasse R og O / Kategori C, klasse R og O  Forfjerdinger, lige udskÃ ¥ret med 8 ribben, af: Kategori A, klasse R og O, Kategori C, klasse R og O  Bagfjerdinger, lige udskÃ ¥ret med i ribben afr Kategori A, klasse R og O / Kategori C, klasse R og O BUNDESREPUBLIK DEUTSCHLAND  Vorderviertel, auf 8 Rippen geschnitten, stammend von : Kategorie A, Klassen U und R / Kategorie C, Klassen U und R  Hinterviertel, auf 5 Rippen geschnitten, stammend von : Kategorie A, Klassen U und R / Kategorie C, Klassen U und R  Vorderviertel, auf i Rippen geschnitten, mit DÃ ¼nnung am Vorderviertel eingeschlossen, stammend von : Kategorie A, Klassen U und R / Kategorie C, Klassen U und R  Hinterviertel, auf 8 Rippen geschnitten (Pistola), ohm DÃ ¼nnung, stammend von : Kategorie A, Klassen U und R / Kategorie C, Klassen U und R ESPAÃ A  Cuartos traseros, corte recto a 5 costillas, provenientes de : CategorÃ ­a A, clases U, R y O  Cuartos traseros, corte * pistola » a 8 costillas, provenientes de : CategorÃ ­a A, clases U, R y O  Cuartos delanteros, corte recto a 8 costillas, provenientes de : CategorÃ ­a A, clases U, R y O  Cuartos delanteros, corte recto a 5 costillas, incluida la falda, provenientes de : CategorÃ ­a A, clases U, R y O 1 000 1 500 1 500 1 000 1 500 1 000 1 500 1 000 1 500 1 000 1 500 1 500 1 500 1 000 1 000 23 . 9. 89 Official Journal of the European Communities No L 274/ 13 FRANCE  Quartiers avant, dÃ ©coupe Ã 5 cÃ ´tes, caparaÃ §ons faisant partie du quartier avant, provenant des : CatÃ ©gorie A, classes U, R et O / CatÃ ©gorie C, classes U, R et O  Quartiers arriÃ ¨re,dÃ ©coupe Ã 8 cÃ ´tes, dite « pistola », provenant des : CatÃ ©gorie A, classes U, R et O / CatÃ ©gorie C, classes U, R et O  Quartiers avant, dÃ ©coupe droite Ã 10 cÃ ´tes, provenant des : CatÃ ©gorie A, classes U, R et O  Quartiers arriÃ ¨re, dÃ ©coupe Ã 3 cÃ ´tes, provenant des : CatÃ ©gorie A, classes U, R et O / CatÃ ©gorie C, classes U, R et O IRELAND  Forequarters, straight cut at 10th rib, from : Category C, classes U, R and O  Hindquarters, straight cut at third rib, from : Category C, classes U, R and O  Forequarters, cut at fifth rib, with thin flank included in the forequarter, from : Category C, classes U, R and O  Hindquarters, pistola ' cut at eighth rib, from : Category C, classes U, R and O ITALIA  Quarti anteriori, taglio a 5 costole, il pancettone fa parte del quarto anteriore, provenienti da : Categoria A, classi U, R e O  Quarti posteriori, taglio a 8 costole, detto pistola, provenienti da : Categoria A, classi U, R e O  Quarti anteriori, taglio a 8 costole, il pancettone fa parte del quarto anteriore, provenienti da : Categoria A, classi U, R e O  Quarti posteriori, taglio a 5 costole, detto pistola, provenienti da : , Categoria A, classi U, R e O NEDERLAND  Voorvoeten, afgesneden op 5 ribben, waarbij de flank, de platte ribben en de naborst aan de voorvoet vastzitten, afkomstig van : Categorie A, klasse R  Voorvoeten, recht afgesneden op 8 ribben, afkomstig van : Categorie A, klasse R  Achtervoeten, recht afgesneden op i ribben, afkomstig van : Categorie A, klasse R UNITED KINGDOM A. Great Britain  Forequarters, straight cut at 10th rib, from : Category C, classes U and R  Hindquarters, straight cut at third rib, from : Category C, classes U and R  Forequarters, cut at fifth rib, with thin flank included in thÃ © forequarter, from : Category C, classes U and R  Hindquarters, pistola ' cut at eighth rib, from : Category C, classes U and R B. Northern Ireland  Forequarters, straight cut at 10th rib, from : Category C, classes U, R and O  Hindquarters, straight cut at third rib, from : Category C, classes U, R and O  Forequarters, cut at fifth rib, with thin flank included in the forequarter, from : Category C, classes U, R and O  Hindquarters, pistola ' cut at eighth rib, from : Category C, classes U, R and O 1 000 1 500 1 000 1 500 1 000 1 500 1 000 1 500 1 000 1 500 1 000 1 500 1 000 1 000 1 500 1 000 1 500 1 000 1 500 1 000 1 500 1 000 1 500 No L 274/ 14 Official Journal of the European Communities 23 . 9 . 89 B Came deshuesada  Udbenet kÃ ¸d  Fleisch ohne Knochen  Ã Ã Ã ­Ã ±Ã  Ã Ã Ã Ã ¯Ã  Ã ºÃ Ã ºÃ ±Ã »Ã ±  Boned meat  Viande dÃ ©sossÃ ©e  Carni disossate  Vlees zonder been  Carne desossada FRANCE Filet Faux filet Tende-de-tranche Tranche grasse Rumpsteak Bavette EntrecÃ ´te Boule de gÃ ®te GÃ ®te Ã la noix Jarret Caisse A Boule de Macreuse IRELAND Insides Outsides Knuckles Rumps Forequarters Briskets Flank/plate ITALIA Filetto Roastbeef Scamone Fesa esterna Fesa interna Noce Girello Geretto pesce Collo sottospalla Spalle geretto Pancia Petto CatÃ ©gorie A/ CatÃ ©gorie C 5 140 3 250 1 900 1 570 1 890 1 810 1 630 1 830 1 830 1 140 1 140 1 140 Category C 1 900 1 570 1 830 1 890 1 140 1 000 900 Categoria A 5 140 3 250 1 890 1 570 1 900 1 700 1 500 1 000 1 000 1 000 900 1 000 23 . 9 . 89 Official Journal of the European Communities No L 274/15 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II Direcciones de los organismos de intervenciÃ ³n  Interventionsorganernes adresser  Anschriften der Interventionsstellen  Ã Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã µÃ ¹Ã  Ã Ã Ã ½ Ã ¿Ã Ã ³Ã ±Ã ½Ã ¹Ã Ã ¼Ã Ã ½ ÃÃ ±Ã Ã µÃ ¼Ã ²Ã ¬Ã Ã µÃ Ã   Addresses of the intervention agencies  Adresses des organismes d'intervention  Indirizzi degli organismi d'intervento  Adressen van de interventiebureaus  EndereÃ §os dos organismos de intervenÃ §Ã £o Office belge de l'Ã ©conomie et de l'agriculture rue de TrÃ ªves 82 1040 Bruxelles Belgische Dienst voor Bedrijfs ­ leven en Landbouw Trierstraat 82 1040 Brussel BELGIQUE/BELGIÃ  : BUNDESREPUBLIK DEUTSCHLAND DANMARK : ESPAÃ A : FRANCE : IRELAND : ITALIA : NEDERLAND : UNITED KINGDOM : TÃ ©l . 02 / 230 17 40, tÃ ©lex 24076 OBEA BRU B, 65567 OBEA BRU B, tÃ ©lÃ ©fax 02 / 230 25 33 Bundesanstalt fÃ ¼r landwirtschaftliche Marktordnung (BALM) Referat 313  Adickesallee 40 D-6000 Frankfurt am Main 18 Tel . (06 1 1 ) 55 04 61 / 55 05 41 , Telex 41 1 156 / 41 1 727 Tel . 0 69 / 15 64 (0) 7 04 / 7 05, Telefax 069-1 564 651 , Teletext 6 990 732 Direktoratet for Markedsordningerne EF-Direktoratet Frederiksborggade 18 DK- 1360 KÃ ¸benhavn K tlf. (01 ) 15 41 30, telex 15137 DK, telefax 01 926 948 SENPA (Servicio Nacional de Productos Agrarios) Calle Beneficencia 8 28004 Madrid TelÃ ©fonos : 2 22 29 61 , 2 22 91 20, 2 21 65 30. OFÃ VAL Tour Montparnasse 33, avenue du Maine 75755 Paris Cedex 15 TÃ ©l. 45 38 84 00, tÃ ©lex 26 06 43 Department of Agriculture and Food Agriculture House Kildare Street Dublin 2 Tel. (Ol ) 78 90 11 , ext. 22 78 Telex 4280 and 5118 Azienda di Stato per gli interventi nel mercato agricolo (AIMA) via Palestro 81 1-00185 Roma Tel. 47 49 91 Telex 61 30 03 Ministerie van Landbouw en Visserij Voedselvoorzieningsin- en verkoopbureau (VIB) Burg. Kessenplein 3 Postbus 960 6430 AZ Hoensbroek Tel . 045 / 23 83 83, telefax 045 / 22 27 35, telex 56396 Intervention Board for Agricultural Produce Fountain House 2 Queens Walk Reading RG1 7QW Berkshire Tel. (0734) 58 36 26 Telex 848 302